ON REHEARING
In the petition for a rehearing, our attention is called to the fact that what we took to be a reply by appellant to the *513appellee’s argument is not such, but an additional argument, and filed within such time that the question raised therein in respect to the constitutionality of the law under which the proceedings were instituted, must be determined.
5. constituTlONALlaw: statute lieid eonstitutiouai. The statute in question provides in substance that, where the owners of land cannot agree with the owner of adjacent land, in regard to the boundary line between the , , i ,n tracts, he may cause a notice to be served upon the x owner of the adjacent land, that on a day named he will apply to the District Court for the appointment of a commission of one or more surveyors to survey and establish the boundary line. The statute also provides that, on the day named, if a proper petition and proof of due notice have been filed in the District Court, the court shall appoint a commission of one or more surveyors who shall survey the boundary line, and make a report of their doings, accompanied by a plat and notes of the survey.
The statute also provides that the commission may take evidence, and incorporate the same with their survey; and that upon the filing of the report any person adversely interested may enter objections to it, and the court shall hear and determine the same*, and shall approve or reject the report, or modify it, as it shall see fit, and enter judgment accordingly. § 2 chapter 8 laws of 1874.
The proceeding contemplated is a summary proceeding designed to determine and locate the true boundary line between land owners, without any issue made in court, or trial by jury.
The defendants contend that the statute is in conflict with section 9, article 1 of the constitution, which provides that the right of trial by jury shall remain inviolate, and that “no person shall be deprived of life, liberty, or property, without due process of law.” The defendants insist that they have been deprived of their property without due process of law.
To determine this question, we have to consider what is *514the precise nature of the defendant’s claim. The line in dispute is the section line between sections 15 and 22, township 71, north of range'.24, west. The plaintiff is the owner of the northwest ¿ of section 22, and the defendants are the owners of the southwest ¿ of the southwest ^ of section 15, which lies north of, and adjacent to, the plaintiff’s land. The plaintiff never denied that the defendants are entitled to the land called for by their deed. There is no .question of title between the parties in any proper sense. A controversy arises only when the parties attempt to apply their respective deeds to the face of the earth. The question is one of location. All the claim which defendants make to the land in controversy, so far as this proceeding is concerned, is conditional.' They claim the land in controversy if it is within section 15. We find, it is true, some intimation that they claim it absolutely by adverse possession. But with such claim we have nothing to do in this proceeding. Such a claim, if it is valid, is independent of the true location of the section line. We have to do with nothing except the conditional claim, which is dependent wholly upon the true location of the section line.
Where parties make a conditional claim against each other of this kind, and proceedings are instituted under the statute to determine the fact upon which the respective claims are conditioned, we are not prepared to say that the unsuccessful party is deprived of property within the meaning of the constitution. The question to say the least admits of great doubt. Now it is an elementary principle, in determining the constitutionality of a statute, that even a “reasonable doubt must be solved in favor of the legislative action, and the act sustained.” Cooley on Const. Lim., 182 and cases cited. Such being our view of the nature of the 'defendant’s claim, we cannot properly hold the statute unconstitutional.
This is the only question presented in the petition for rehearing, and we have to say that the former opinion is ad hered to and the judgment affirmed.